Citation Nr: 0903744	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO. 05-32 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for low back 
disability.

2. Entitlement to service connection for eye disability, 
claimed as dry eyes.

3. Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder 
(PTSD).

4. Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
June 2001. 

In July 2007, the veteran had a video conference with the 
Acting Veterans Law Judge whose signature appears at the 
end of this decision.

In November 2007, the Board of Veterans' Appeals (Board) 
remanded the case for further development. Following the 
requested development, the VA Appeals Management Center 
(AMC) in Washington, D.C. confirmed and continued the RO's 
denial of entitlement to service connection for low back 
disability; eye disability, claimed as dry eyes; 
psychiatric disability, including PTSD; and alcohol abuse. 
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1. The presence of chronic, identifiable low back 
disability has not been established.

2. The veteran's chronic, identifiable eye disability first 
manifest after service and is unrelated to service. 

3. The presence of chronic identifiable psychiatric 
disability, including PTSD, has not been established.

4. The veteran's alcohol abuse is the result of her own 
willful misconduct.


CONCLUSIONS OF LAW

1. The claimed low back disability is not the result of 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2. Eye disability is not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

3. The claimed psychiatric disability, including PTSD, is 
not the result of disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).

4. Alcohol abuse/dependence is not the result of disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 105, 1110, 1131, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.301, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
her claims of entitlement to service connection for low 
back disability; eye disability, claimed as dry eyes; 
psychiatric disability, including PTSD; and alcohol abuse. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

The RO received the veteran's claims at various times, and 
there is no issue as to providing an appropriate 
application form or completeness of the applications. 
Following the receipt of those applications, VA notified 
the veteran of the information and evidence necessary to 
substantiate and complete her claims, including the 
evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. The issues were most 
recently readjudicated in a July 2008 Supplemental 
Statement of the Case, thus making all notices pre-
adjudicatory. As such, the Board finds that VA met its duty 
to notify the veteran under the VCAA.

Following notice to the veteran, VA fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate her claims of entitlement 
to service connection for low back disability; eye 
disability, claimed as dry eyes; psychiatric disability, 
including PTSD; and alcohol abuse. She was provided the 
opportunity to present pertinent evidence and testimony and 
has submitted a large volume of evidence reflecting her 
treatment in and after service. She was examined by VA to 
determine nature, extent, and/or etiology of her claimed 
disabilities and testified at a video conference with the 
undersigned Acting Veterans Law Judge. 

The Board notes that the veteran did not appear for 
physical examinations scheduled in June 2008 and did not 
provide any indication as to why she did not appear. The 
report reflecting the failure to appear at the examinations 
includes a notation that the veteran had rescheduled the 
appointments due to transportation and her desire not to 
miss her physical therapy appointments. The notation 
reflects the veteran's confirmation of the new appointment 
dates and her indication that she would appear. 
Accordingly, the Board must render a decision based on the 
evidence currently of record.  See 38 C.F.R. § 3.655.

Following a complete review of the record evidence, the 
Board finds that the veteran has been afforded a meaningful 
opportunity to participate in the adjudication of her 
appeal with respect to the issues of entitlement to service 
connection for low back disability; eye disability, claimed 
as dry eyes; psychiatric disability, including PTSD; and 
alcohol abuse. There is no evidence of any VA error in 
notifying or assisting the veteran that could result in 
prejudice to her or otherwise affect the essential fairness 
of this adjudication. Accordingly, the Board will proceed 
to the merits of the appeal.

The veteran contends that she developed a low back 
disability, dry eyes and a psychiatric disability during 
service. She also asserts that she became alcohol dependent 
during her period of service. As such, she requests that 
service connection be granted for all claimed disabilities.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must 
show (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
the injury or disease during service. See Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

Every veteran is taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment. 38 
U.S.C.A. § 1111 (West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.304(b) (2008). VA bears the burden of proof to rebut 
the presumption. Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. Id. Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

Low Back Disability

The veteran contends that her low back disability is 
primarily the result of her duties as a navigator in 
service. She testified before the Board that she was 
jostled about during numerous flights and that she has had 
low back pain since that time. Therefore, she maintains 
that service connection is warranted.

The veteran's service treatment records show that there 
were no complaints or clinical findings of low back 
disability during her March 1975 examination prior to her 
entry into the Reserve Officer Training Corps (ROTC). 
Accordingly, her low back was presumed to be in sound 
physical condition.

The veteran was first treated for complaints of low back 
pain in service in approximately March 1989. She reported 
that she had had occasional low back pain since sustaining 
a childhood injury. There was evidence of increased 
lordosis and the diagnostic assessment was low back pain. 
Even though recorded by a medical professional, the 
veteran's report is not sufficient to rebut the presumption 
that her back was in sound condition prior to her entry in 
service. § 3.304(b)(3); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995). 

The record is negative for any corroborating evidence of a 
low back disability prior to service or a chronic back 
disability during service.  Service treatment records 
suggest that the veteran's back complaints were an isolated 
event. Specifically, the service treatment records show 
that she completed the remaining twelve years of service 
without any further complaints or clinical findings of back 
disability.

On several occasions since service, the veteran complained 
of low back disability, manifest primarily by radiating 
pain. Various workups, however, have failed to establish a 
diagnosis. For example, a November 2003 VA examination 
showed that her back was normal; the diagnosis was 
mechanical low back pain. In January 2006, a military 
radiologist reported that the veteran's x-rays showed mild 
degenerative disc disease; however, the treating physician 
reported that the x-rays were normal. Therefore, VA 
scheduled the veteran for examinations in April 2006 and 
June 2008 to determine, in part, the nature and etiology of 
any back disability found to be present. Unfortunately, the 
veteran failed to report, without good cause, for either of 
those examinations. Therefore, the Board must evaluate the 
veteran's claim on the basis of the evidence of record.

Despite the veteran's current complaints of low back pain, 
the competent evidence of record does not establish the 
presence of chronic, identifiable back pathology. The only 
reports to the contrary come from the veteran and it is 
important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied). The veteran is certainly competent to 
testify as to symptoms such as pain, however, she is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis). 
Therefore, her opinion, without more, cannot be considered 
competent evidence of service connection. Absent such 
evidence, the veteran does not meet the criteria for 
service connection for low back disability. Accordingly, 
the claim must be denied.

Eye Disability

The veteran contends that she developed dry eyes during 
service and that she has experienced eye disability since 
that time. She testified before the Board that she believed 
the dryness developed because of the air in the cockpit 
during her time as a navigator during service. The veteran 
stated that this was fairly common for those who did not 
wear glasses. She also testified that she woke up on a 
flight once with pain in her eye like glass. Therefore, she 
maintains that service connection for an eye disability is 
warranted.

At the time of her entry in service, the veteran's eyes 
were normal and her vision was 20/20, bilaterally. During 
service, however, she complained of blurred vision, 
diagnosed primarily as myopia associated with refractive 
error. On several occasions, she was also treated for 
conjunctivitis and associated dry eyes. In January and 
February 1999, she was treated for bilateral pterygium and 
bilateral pinguecula.

Refractive error is not a disability for which service 
connection my be established. 38 C.F.R. § 3.303(c). Because 
of the veteran's various eye problems in service, however, 
the RO scheduled her for a VA examination to determine, in 
part, the nature and etiology of any eye disability found 
to be present. The requested VA examination was performed 
in December 2003. Although the claims file was not present, 
it was noted that the veteran had a history of dry eyes, 
ocular allergy, and lifelong floaters. It was further noted 
that during service, she had taken Mestinon, a medication 
with potential ocular affects. The examiner reported that 
such affects were strictly transient in nature and produced 
no permanent structural or functional changes in the eyes.

On examination, the veteran's best corrected visual acuity 
was 20/15, bilaterally, and her eyes were reportedly normal 
except for binasal pingueculae and keratitis sicca by 
history. Despite those diagnoses, the examiner did not 
offer an opinion as to whether either or both disorders 
were in any way related to service. Therefore, the veteran 
was scheduled for an additional examination to determine, 
in part, the nature and etiology of any eye disability 
found to be present. That examination was scheduled for 
June 2008; however, the veteran failed to report without 
good cause. 

Although the veteran had various eye complaints in and 
after service, including conjunctivitis, the preponderance 
of the evidence is negative for any treatment of eye 
problems since service. The current diagnoses of binasal 
pingueculae and keratitis sicca by history have not been 
determined to be related to service and the veteran's 
failure to assist in the development of her claim has 
limited VA's ability to determine the actual nature of 
those diagnoses. Thus, the only evidence linking the 
veteran's current complaints to service are her own 
assertions and it must be emphasized that she is not 
qualified to render a medical diagnosis. Accordingly, 
criteria for service connection are not met and service 
connection for an eye disability is denied. 

Psychiatric Disability

In her claim, received in August 2002, and during her video 
conference before the Board, the veteran contended that she 
had developed a psychiatric disability in service, 
primarily as a result of two sexual assaults by her 
colleagues. She also contended that as an airplane 
navigator and as a female, she felt inferior to the pilots 
and to her male colleagues. She reported that she self-
medicated with alcohol in order to deal with her problems 
and to escape the memories of those assaults. Therefore, 
she maintains service connection is warranted for 
psychiatric disability, including post-traumatic stress 
disorder.

While the basic criteria for service connection are 
applicable to claims of service connection for psychiatric 
disability, there are additional criteria applicable to 
claims of entitlement to service connection for PTSD. 
Specifically, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition (DSM-IV). There must also 
be a link, established by medical evidence, between the 
current symptoms and an inservice stressor. Finally, there 
must be credible supporting evidence that the claimed 
inservice stressor actually occurred. 38 C.F.R. § 3.304(f). 

Where, as here, the veteran claims that her PTSD is the 
result of sexual assault, more particularized requirements 
are established to verify whether the alleged stressor 
actually occurred. Manual M 21-1, Part III, paragraph 
5.14c; see Patton v. West, 12 Vet. App. 272, 278-80 (1999). 
Evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident. 38 C.F.R. § 3.304(f)(3). Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy. Id.

Evidence of behavior changes following the claimed assault 
is another type of relevant evidence that may be found in 
these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but 
are not limited to, a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. Id. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 
38 C.F.R. § 3.304(f)(4).

The foregoing does not mean that the evidence must actually 
prove that the incident occurred. It means that the 
evidence must at least be in equipoise with respect to 
whether the incident actually occurred. That is, there must 
be an approximate balance of positive and negative evidence 
regarding whether the claimed stressor actually occurred. 
In such cases, all reasonable doubt is resolved in favor of 
the veteran. 38 U.S.C.A. § 5107(b); Patton v. West, 12 Vet. 
App. 272, 280 (1999). 

A review of the veteran's service treatment records shows 
that in service, the veteran did have problems with 
alcohol; however, there were no complaints or clinical 
findings of psychiatric disability and no evidence of the 
reported sexual assaults. Nevertheless, following service, 
she continued to have problems with alcohol and was 
followed in the Mental Health Clinic by the VA Psychiatric 
Service. Therefore, in August 2002, the RO requested that 
the veteran provide information and/or evidence by which it 
could verify that the claimed assaults actually occurred, 
including but not limited to, statements from personnel who 
knew her in service. 

In a report of contact, dated in September 2003, the 
veteran acknowledged that she had filed no official reports 
of the claimed sexual assaults, due to her fear of being 
removed from flight status. Although she stated that she 
reported it to her flight commander and requested a change 
of flight crews, those reports are not borne out by the 
evidence, including the veteran's service personnel 
records. Moreover, she has not submitted any statements 
from personnel who knew her in service, and there is no 
evidence that her job performance deteriorated. Rather, she 
received numerous awards and decorations. Indeed, her 
performance reports throughout service show that she was an 
outstanding officer, describing her as the "backbone" or 
"cornerstone" of her unit. In short, there is no evidence 
from any official sources or alternative sources which 
suggest that the claimed assaults actually occurred. In 
this regard, the Board notes that VA's duty to assist the 
veteran in the development of her claim is not a one-way 
street. Olsen v. Principi, 3 Vet. App. 480 (1992). VA's 
duty is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role. 
If a veteran wants help, she cannot passively wait for it 
in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence. See, e.g., Wood v. Derwinski, 1 Vet. App. 406 
(1991). 

In March 2004, the veteran underwent a VA psychiatric 
examination to determine the nature and etiology of any 
psychiatric disability found to be present. During the 
examination, she reported that had been divorced twice but 
was currently married. She noted that the earlier marriages 
had ended because of physical abuse and/or because of long 
periods of separation and evidence that her husband had 
been unfaithful. She did not report any marital problems or 
job performance problems as a result of the alleged sexual 
assaults and could not really say whether the alleged 
sexual assaults actually took place. In this regard, the 
examiner stated that the reported assaults did not seem to 
be of high importance to the veteran and did not find 
stressors sufficient to meet the criteria for a diagnosis 
of PTSD. The various psychiatric diagnoses were alcohol 
dependence and borderline personality traits. The 
associated stressors involved her primary support system 
and were marital/familial in nature, rather than any 
incident in the military.

In June 2008, the veteran was scheduled for another VA 
psychiatric examination to determine the nature and 
etiology of any psychiatric disability found to be present. 
Unfortunately, she did not report for that examination and 
has offered no good cause for her failure to report. 

After a complete and sympathetic review of the evidence, 
the Board is once again left with no evidence of chronic, 
identifiable psychiatric disability that began in or as a 
consequence of the veteran's service. The only evidence in 
support of her claim is her own assertions and testimony. 
While the Board found the veteran to be credible in her 
testimony and remanded her claim for additional 
development, the veteran did not appear for the scheduled 
examination and has provided no evidence to support her 
contentions. Therefore, absent competent evidence of 
current identifiable psychiatric pathology, service 
connection for psychiatric disability, including PTSD, is 
denied.

Alcohol Abuse

The veteran seeks service connection for alcohol abuse. She 
contends that it is primarily the result of a service-
connected psychiatric disability that began as a result of 
personal assault. As set out above, the veteran has 
provided no evidence to support her assertion that she was 
assaulted during service and developed a psychiatric 
disability.

Generally, VA law and regulations preclude a grant of 
service connection for a disability that originated due to 
substance abuse, as that is deemed to constitute willful 
misconduct on the part of the veteran. See 38 U.S.C.A. § 
105; 38 C.F.R. § 3.301(d); see also, VAOPGCPREC 7-99, 64 
Fed. Reg. 52,375 (June 9, 1999). There is a limited 
exception, however, when there is clear medical evidence 
that the alcohol or drug abuse is secondary to a service- 
connected disability. Allen v. Principi, 237 F.3d 1368, 
1381 (Fed. Cir. 2001).


The veteran currently has a combined 30 percent disability 
rating for the following disorders:  cervical degenerative 
disc disease with spondylosis, C4-5, C5-6, C6-7, evaluated 
as 10 percent disabling; sinusitis and allergic rhinitis, 
status post revision of functional endoscopic sinus 
surgery, evaluated as 10 percent disabling; 
gastroesophageal reflux disease, evaluated as 10 percent 
disabling; right shoulder strain, evaluated as 10 percent 
disabling; the residuals of fractured left wrist, evaluated 
as noncompensable; the residuals of a fractured right ring 
finger, evaluated as noncompensable; the residuals of a 
fractured 5th toe, left foot, evaluated as noncompensable; 
hemorrhoids, evaluated as noncompensable; the scars from 
surgical excision of basal cell carcinoma of the right 
thigh and mid-chest, evaluated as noncompensable; and the 
residuals of a skull fracture, evaluated as noncompensable. 
She is not service-connected for a psychiatric disability.

The evidence is replete with findings of severe alcohol 
abuse/dependency in and after service. In fact, the veteran 
testified before the Board that she did not appear for 
April 2006 VA examinations because she was intoxicated. She 
was very candid about her alcohol abuse and attempts to 
stay sober and the Board very much appreciates the insight 
she showed. Although the veteran maintains that her alcohol 
dependence is the result of service-connected disability, 
there is no competent evidence to support that conclusion. 
In each medical evaluative instance shown in the record, 
alcohol abuse/dependency is either the essential diagnosis 
or the direct causative factor. Consequently, because 
service connection for primary alcoholism is precluded by 
law, the appeal must be denied.









ORDER

Service connection for low back disability is denied.

Service connection for an eye disability, manifest by dry 
eyes, is denied.

Service connection for a psychiatric disability, including 
post-traumatic stress disorder, is denied.

Service connection for alcohol abuse is denied.



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


